Citation Nr: 1602490	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for fatigue, concentration loss, and memory loss, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1987 to August 1987 and from May 1988 to December 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2009, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.  The case was remanded by the Board in December 2010.  It was returned to the Board and, in a June 2014 decision, the Board denied service connection for migraines and a disability manifested by fatigue, concentration loss, and memory loss.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court granted a Joint Motion for Remand (JMR) and the Board's decision was vacated and the case was returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, the case was returned to the Board from the Court pursuant to a JMR.  Regarding the issue of service connection for migraine headaches, the parties to the JMR requested that the Board provide additional reasons and bases to explain why the Veteran's lay statements that he had symptoms of migraine headaches in service and soon after his separation from active duty did not constitute continuity of symptomatology under the provisions of 38 C.F.R. § 3.303(b).  After review of the evidence, the Board finds that the Veteran stated that he had received treatment at the Pittsburgh VA Medical Center (VAMC) for migraine headaches on three occasions in 1993.  Records of this treatment has not been associated with the claims folder, nor have the records been certified as being unavailable for review.  As such, the Board finds that an additional search should be undertaken prior to further appellate consideration.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (If the Board is put on notice as the existence of additional VA records that may have some bearing on the claim, efforts should be made for them to be retrieved and associated with the other evidence on file.); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  As such, the VAMC records should be requested and associated with the claims folder or certified as being unavailable.   

Regarding the issue of service connection for fatigue, concentration loss, and memory loss, the JMR parties found that the May 2011 medical examination on which the Board relied was inadequate.  Specifically, the parties stated that the examiner had provided inadequate rationale for the conclusion, upon which the Board relied, that the Veteran's cognitive impairment was due to his headache medications.  The examiner noted that cognitive impairment was common with patients who, as did the Veteran, utilized the medication Topiramate to treat headache disorders.  According to the Veteran's medical history; however, the Veteran did not begin to utilize this medication until October 2006 while the Veteran had testified that he began experiencing cognitive function disability at the same time he developed migraine headaches around 1991.  Thus, the parties have requested an additional examination opinion.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, The AOJ should contact the VAMC and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility in1993.  If such records are not available, it should be certified in the claims folder.  

                Updated treatment records should also be obtained.

2.  Following completion of the above, the AOJ should arrange that a supplemental opinion be obtained from the examiner who conducted the May 2011 examination to ascertain the current nature and etiology of the Veteran's fatigue, concentration loss, and memory loss.  The Veteran may be recalled for an examination if deemed warranted by this examiner.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any disability manifested by fatigue, concentration loss, or memory loss is related to service.  The examiner should specifically comment on the Veteran's complaints of such symptoms in the years prior to taking the headache medication Topiramate in 2006.  

If the examiner who rendered the May 2011 opinion is not available, the AOJ should arrange for an additional examination so that the requested opinion could be obtained.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  The AOJ must specifically address whether the Veteran's lay statements that he suffered from headache symptoms continuously since leaving active service establish entitlement to service connection for migraine headaches based on continuity of symptomatology.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

